DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 24, 26, 28-29, 34, 36 and 38-39 are objected to because of the following informalities:
Claim 24: the 2nd wherein clause in the “hybridizing” step should be changed to “wherein each probe of the set includes: (1) a complementary sequence complementary to a first strand or a second strand of the target genomic nucleic acid sequence, and (3) one or more additional barcode sequences” for more clarity
Claim 26, lines 2-3: “the one or more additional barcode sequence” should be changed to “the one or more additional barcode sequences” to correct the grammatical error
Claim 28, lines 3-4: “the at least one additional barcode sequence” should be changed to “the one or more additional barcode sequences” to be consistent with “one or more additional barcode sequences” as recited in line 10 of claim 24
Claim 29, lines 1-2: “at least one priming sequences” should be changed to “at least one priming sequence[[s]]” to correct the grammatical error
Claim 34: the 2nd wherein clause in the “hybridizing” step should be changed to “wherein each probe of each probe set includes: (1) a complementary sequence complementary to a first strand or a second strand of the target genomic nucleic acid sequence, and (3) one or more additional barcode sequences” for more clarity
Claim 36, lines 2-3: “the one or more additional barcode sequence” should be changed to “the one or more additional barcode sequences” to correct the grammatical error
Claim 38, lines 3-4: “the at least one additional barcode sequence” should be changed to “the one or more additional barcode sequences” to be consistent with “one or more additional barcode sequences” as recited in line 11 of claim 34
Claim 39, line 2: “at least one priming sequences” should be changed to “at least one priming sequence[[s]]” to correct the grammatical error
Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,844,426. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 10,844,426 teach or render obvious all the features as recited in instant claims 24-43.
Specifically, claim 19 of U.S. Patent No. 10,844,426 is drawn to a method that has all the steps and elements of the method of instant claim 24 and is more specific (i.e., further specifying that the “one or more additional barcode sequences” are for “barcoding characteristics of the target genomic nucleic acid”).  Claims 19 and 22 of U.S. Patent No. 10,844,426 disclose all the steps and elements of the method of instant claim 34.  In addition, the other features as recited in dependent claims 25-33 and 35-43 are also taught or rendered obvious by claims 1-23 of U.S. Patent No. 10,844,426.
Conclusion
5.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639